UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER



SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 731 to seal the documents filed at ECF No. 722 is GRANTED.

The parties are directed to refile the documents at ECF No. 722 with the proposed redactions

described in ECF No. 731.

         The Clerk of Court is respectfully directed to seal ECF No. 722, to close the Letter-Motion

at ECF No. 730 as moot, and to close the Letter-Motions at ECF No. 731.


Dated:          New York, New York
                January 31, 2020
                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
